Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01115-CV

                             PATRICK DAUGHERTY, Appellant

                                                V.

                  HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-04005

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

19, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE